Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant’s election without traverse of Group I, claims 18-20 in the reply filed on 9/23/2022 is acknowledged.


Thus, claims 21-23 are withdrawn from further consideration as being drawn to non-elected inventions.

Thus, the restriction requirement is hereby made FINAL.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are drawn to a method for preparation of soybean leaves containing a high
content of an isoflavone derivative, comprising the following steps:
stabilizing a soybean plant 40 to 60 days after seeding in a closed space under dark
conditions where light is blocked for 20 to 30 hours; and
treating the soybean plant in the closed space under dark conditions with ethylene at a
concentration of 2500 to 3500 ppm for 6 to 48 hours after stabilization, so as to provide the soybean leaves containing the isoflavone derivative.
First of all, if the soybean leaves are “stabilized” and treated with ethylene, then the soybean leaves cannot just be referred to as “soybean leaves” since they have been chemically modified. Clearly the claimed process would not yield “soybean leaves containing the isoflavone derivative” in such an unmodified form.

What is a “high” content of an isoflavone derivative actually mean ? This is a relative and subjective term. 

Where does “stabilization” end and then when does “treating” begin ? What is meant by “stabilizating”, stabilizing how ?  Does applicant actually mean to state, “storing” ?


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (newly cited full translation) in view of Yuk et al. (also newly cited).

The claims are drawn to a method for preparation of soybean leaves containing a high
content of an isoflavone derivative, comprising the following steps:
stabilizing a soybean plant 40 to 60 days after seeding in a closed space under dark
conditions where light is blocked for 20 to 30 hours; and
treating the soybean plant in the closed space under dark conditions with ethylene at a
concentration of 2500 to 3500 ppm for 6 to 48 hours after stabilization, so as to provide the soybean leaves containing the isoflavone derivative.

Kong teaches preparing soybean leaves with ethylene at the claimed conditions, see abstract and pages 2, 4-9, 11-13. The statement in claim 18 of “high content of isoflavone derivative” is a relative and subjective term and is also vague and indefinite as to what the term, “isoflavone derivative” actually means since just about anything could be seen as an “isoflavone derivative” including water since water could be extracted from soybean which would make it an isoflavone derivative since it comes from soybean which the isoflavones also come from.

Note that on page 2 of the translation of Kong, that the abstract clearly teaches that light negatively affects the total flavonoid content and the total-phenol contents, thus making the use of dark conditions very obvious to use.  Also note on page 13 of Kong, that they stated that “as a result of the finding, the post-treatment of soybean leaves after harvest is considered to be more efficient with ethylene only treatment, i.e. no white light treatment. Note that leaves were put into an air circulation dryer for 24 hours (light is blocked for 20-30 hours), see page 7 of Kong. 

Kong does not explicitly state “stabilizing a soybean plant 40 to 60 days after seedling in a closed space under dark conditions where light is blacked for 20 to 30 hours”. 

Yuk on page 7316 teaches that soybeans were “cultivated in pots in a greenhouse over a period of about 60 days until the plant reached a maximum growth”, thus evidencing that about 60 days after seedling is a very common time for such growth of the soybean seedlings. 

Inherently the isoflavone derivative as claimed will be yielded by the process of Kong et al. since the same soybean starting material is being used as well as the same process steps as claimed are described in Kong. Thus, the structures of claims 19 and claim 20 are inherently taught by Kong for the above reasons. 

C. Changes in Sequence of Adding Ingredients

Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a
process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Claim 18 is so confusing that it is not clear how one would stabilize anything, when/where does stabilization end and then when does treating begin ? The claims are very poorly written thus they are confusing and very nebulus. The amount of 2500 ppm to 3500 ppm is very hard to ascertain since it is not clear what the ppm is based on and/or relative to  ? In other words, are ppm relative to the total amount of soybean plant used, the amount of soybean extract ? It is simply NOT clear. Note use of ethylene at 60 mg L-1 on page 7 of Kong. 6 to 48 hours after stabilization is very relative and subjective since it is not clear where does “stabilization” end and then when does “treating” begin ? What is meant by “stabilizating”, stabilizing how ?  Does applicant actually mean to state, “storing” ?

 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655